Citation Nr: 1113377	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-42 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active duty service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2010, the Veteran presented testimony before a Decision Review Officer during a hearing at the RO.  In February 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  Copies of the hearing transcripts have been associated with the claims file.

The issues of entitlement to service connection for a bilateral knee disorder and lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal on the issues of service connection for bilateral hearing loss and for a brain tumor be withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with respect to the Veteran's claims of entitlement to service connection for bilateral hearing loss and for a brain tumor.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims of entitlement to service connection for bilateral hearing loss and a brain tumor, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrew his appeal for service connection for a brain tumor at his February 2010 Decision Review Officer Hearing.  He withdrew his bilateral hearing loss claim at his February 2011 hearing.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to such claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for a brain tumor is dismissed.


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).   The Veteran alleges entitlement to service connection for a bilateral knee disorder and a lumbar spine disorder.

With respect to the knee claim, the Veteran has testified that he has continued to experience pain and swelling in his knees since his period of service.  A review of the service treatment records demonstrates complaints of knee pain in July 1971 and July 1972.   Upon VA examination dated in January 2009, he was diagnosed with mild degenerative joint disease, bilaterally, and sequela of old Osgood-Schlatter disease in the left knee.  The examiner noted the instance of in-service treatment for knee complaints.  The examiner opined that the Veteran's bilateral knee disorder was less likely than not caused by or the result of the episode of knee pain treated in 1972, reasoning that the service treatment records listed one single acute event.  Moreover, the degenerative changes observed upon x-ray were mild and at the level of degenerative change that one would expect in the Veteran's age group. 

As noted above, the Veteran had multiple instances of treatment referable to his knees during active service.  Thus, the VA examiner's rationale in providing the negative nexus opinion was based on an inaccurate factual premise.  As such, the opinion is not sufficient and additional examination is in order.  In so finding, the Board recognizes that a favorable opinion, from a private treatment provider, was submitted in February 2010, that opinion is also insufficient to decide the claim.  Indeed, it is unclear what records the physician had at his disposal in formulating his opinion, and he did not address the absence of treatment for some time following discharge, or the normal objective findings shown on the Veteran's separation examination.  For these reasons, another examination should be arranged, to obtain a more comprehensive opinion on the etiology of the Veteran's knee disorders.

With regard to the lumbar spine, the Veteran submits that his back pain began during his period of basic training when he had to carry heavy objects.  Service treatment records dated in November 1972 indicate treatment for a muscle strain.  The Veteran has testified that his back disability has progressively worsened since his period of active duty.  

The record contains a VA examination dated in January 2009, in which the Veteran was diagnosed with degenerative disease of the lumbar spine with disc narrowing.  The examiner opined that it was less likely as not that the current lumbar spine disorder was caused by or the result of the episode of back pain treated in 1972.  The examiner's rationale was that the Veteran received treatment for a single episode of back pain during service, which was an acute and transient event.  The record failed to demonstrate continuity of symptomatology and he concluded that the Veteran's in-service complaint of back pain was in no way related to the current chronic degenerative changes demonstrated upon x-ray. 

In support of his claim, the Veteran has submitted a statement from a private treatment provider dated in February 2010.  That physician opined that it was more likely than not that the bilateral knee pain was related to heavy lifting, bending, squatting and other repetitive activities of the Veteran's active service.  Regarding the lumbar spine, the physician indicated that if lumbar spine fracture had been determined to have occurred during service, as indicated by another private physician, Dr. Weinsweig, then this would be the probable cause for the current chronic back complaints. 

The claims file only contains a single record of treatment from Dr. Weinsweig dated in April 2009.  Dr. Weinsweig had seen the Veteran post-operatively after a cervical fibroma resection.  He also noted that the Veteran experienced chronic low back pain and there had previously been an x-ray that had demonstrated degenerative disc disease.  Thus, it appears that there are relevant outstanding records from Dr. Weinsweig and, as such, efforts should be made to obtain these records and associate them with the claims file.

Furthermore, a review of the record demonstrates additional outstanding evidence that has yet to be associated with the claims file.  In February 2010, the Veteran testified that he received treatment at the Williamson Hospital, at the insistence of his supervisor, after a piece of rock rolled down his back while working in the coal mines.  Moreover, during his February 2011 hearing, the Veteran testified that he was currently receiving treatment at the VA outreach Clinic in Prestonsburg.  These records should be associated with the record.  Thereafter, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's current bilateral knee and lumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from Dr. Weinsweig, Prestonsburg VAMC and Williamson Hospital.  Any negative search should be noted in the record and communicated to the Veteran.

2.  Schedule the Veteran for a VA orthopedic/joints examination by a physician with appropriate expertise to determine the nature and etiology of any currently present bilateral knee and lumbar spine disorders.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether any current bilateral knee disorder and low back disorder are at least as likely as not etiologically related to the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Then, the AMC/RO is to readjudicate the claims of entitlement to service connection for bilateral knee and lumbar spine disorders.  If they remain denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


